DETAILED ACTION
	This Final Office Action is in response to amendment filed on 10/18/2021. Claims 1-17 and 20-23 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 and 07/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.	

Response to Arguments filed on 10/18/2021
Applicant’s arguments with respect to claim(s) 1-17 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 10-13, 15-17 and 21-23 rejected under 35 U.S.C. 103 as being unpatentable over GOLDBERG (US PG. PUB. 20180267720 A1), hereinafter GOLDBERG, in view of BRAUN (US PG. PUB. 2003/0225746), hereinafter BRAUN.

Regarding claim 1
GOLDBERG discloses 
A processor comprising: 
A storage system comprising: a memory; and a controller configured to: receive, from a host, data to be written in the memory and determine whether to perform a garbage collection operation on the data based on the expected lifespan of the data.  (Figure 1, Data storage system 120; Processor system 102; Figure 9, PST 946; Figure 13-14, calculates an ‘absolute expiration time 1308, select blocks for garbage collection …based on the page status 1410; [0007], “A technique for operating a data storage system includes accessing respective absolute expiration times for valid pages in one or more candidate storage blocks. Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period. Garbage collection is deferred on ones of the candidate storage blocks that include a second predetermined number of the valid pages that expire, as indicated by the absolute expiration times...”; wherein the “absolute expiration times” is equivalent to the claimed “expected lifespan of the data” [0044], “an IOP received by data storage system 120 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write IOP, the write data to be written to data storage system 120.”; [0032], “implementing an absolute expiration time field allows a garbage collector to make better decisions as to when a given block should be garbage collected. In this manner, the garbage collector may avoid selecting blocks for erasure that include data that will be deleted in the near future. Avoiding copying data that will be deleted in the near future generally reduces write wear on flash storage cells and improves the lifetime of a flash storage system. According to the present disclosure, a file to be deleted can be a snapshot or any file that is deleted by an application executing on a host. In one or more embodiments, in an effort to increase storage cell lifetime a conventional flash translation table is extended with a snapshot creation field and an expiration field. A process can then be implemented that utilizes values in the creation and expiration fields to generate an ‘absolute expiration time’, which is then copied to a page status.”; [0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”)   
determine whether the expected lifespan of the data has expired; and in response to determining that the expected lifespan of the data has expired, maintain the data in the memory but forgo a garbage collection operation on the data; ([0007], “A technique for operating a data storage system includes accessing respective absolute expiration times for valid pages in one or more candidate storage blocks. Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period. Garbage collection is deferred on ones of the candidate storage blocks that include a second predetermined number of the valid pages that expire, as indicated by the absolute expiration times...”; wherein the “absolute expiration times” is equivalent to the claimed “expected lifespan of the data”; [0032], “implementing an absolute expiration time field allows a garbage collector to make better decisions as to when a given block should be garbage collected. In this manner, the garbage collector may avoid selecting blocks for erasure that include data that will be deleted in the near future. Avoiding copying data that will be deleted in the near future generally reduces write wear on flash storage cells and improves the lifetime of a flash storage system. According to the present disclosure, a file to be deleted can be a snapshot or any file that is deleted by an application executing on a host. In one or more embodiments, in an effort to increase storage cell lifetime a conventional flash translation table is extended with a snapshot creation field and an expiration field. A process can then be implemented that utilizes values in the creation and expiration fields to generate an ‘absolute expiration time’, which is then copied to a page status.”; [0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”; [Claim 1], “performing, by the controller, garbage collection on a first one of the candidate storage blocks that includes a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period; and deferring, by the controller, garbage collection on a second one of the candidate storage blocks that includes a second predetermined number of the valid pages that expire, as indicated by the absolute expiration times, prior to a second predetermined time period.”)   
GOLDBERG disclose the controller calculate the ‘absolute expiration time’ from the creation time and the expiration time but did not explicitly discloses receiving an indication of an expected lifespan of the data 
Braun teaches 
 and an indication of an expected lifespan of the data; (Figure 5, 504 lifetime; [abstract], “The lifetime indicates a period of time for maintaining the results of the query in storage. When the lifetime expires, the results of the query are removed from the storage. When a query is created, a server updates a query index and creates temporary storage space for the query's results. Periodically, the client polls the server and accesses the query index to determine whether any queries are pending for that client. The client collects the information from the appropriate assets and provides the results to the server. The server then stores the results in the temporary storage space.”; [0023], “… creating the query specifies a lifetime, a scope, and one or more parameters for collecting the information. The lifetime indicates a period of time for maintaining the results of the query in storage”)


Regarding claim 2
GOLDBERG discloses  
wherein the controller is further configured to invalidate the data in a logical-to-physical address table …lifespan of the data has elapsed even though the data is otherwise valid. ([0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid; [0065-0066], “updates LPT table 900 to remove the current association between the logical and physical addresses of the data. Once all still valid data has been moved from the old block stripe…”, wherein the “LPT table” is equivalent to the claimed “logical-to-physical address table”)
once valid data has been moved (emphasis added) but failed to explicitly disclose 
to invalidate the data in …table after the expected lifespan of the data has elapsed. (emphasis added)
Braun teaches 
to invalidate the data in… table after the expected lifespan of the data has elapsed. (emphasis added) ([0008], “The information identified at the asset and the lifetime is received at the server. At least one table is created at the server based on receiving the information identified at the asset. The information is stored in the table. The table is then removed based on the lifetime...”; wherein the “removed” is equivalent to the claimed “invalidate”, wherein the “lifetime” is equivalent to the claimed “lifespan”, wherein the “even though the data is otherwise valid” is intended result and wherein the “table” is equivalent to the claimed “logical-to-physical address table”)

Regarding claim 3
GOLDBERG discloses
wherein invalidating the data … even though the data is otherwise valid… that the expected lifespan of the data has elapsed and causes the controller to forego performing garbage collection on the data. (Figure 1, Data storage system 120; Processor system 102; Figure 9, PST 946; Figure 13-14, calculates an ‘absolute expiration time 1308, select blocks for garbage collection …based on the page status 1410; [0007], “A technique for operating a data storage system includes accessing respective absolute expiration times for valid pages in one or more candidate storage blocks. Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period. Garbage collection is deferred on ones of the candidate storage blocks that include a second predetermined number of the valid pages that expire, as indicated by the absolute expiration times...”; wherein the “absolute expiration times” is equivalent to the claimed “expected lifespan of the data” [0044], “an IOP received by data storage system 120 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write IOP, the write data to be written to data storage system 120.”; [0032], “implementing an absolute expiration time field allows a garbage collector to make better decisions as to when a given block should be garbage collected. In this manner, the garbage collector may avoid selecting blocks for erasure that include data that will be deleted in the near future. Avoiding copying data that will be deleted in the near future generally reduces write wear on flash storage cells and improves the lifetime of a flash storage system. According to the present disclosure, a file to be deleted can be a snapshot or any file that is deleted by an application executing on a host. In one or more embodiments, in an effort to increase storage cell lifetime a conventional flash translation table is extended with a snapshot creation field and an expiration field. A process can then be implemented that utilizes values in the creation and expiration fields to generate an ‘absolute expiration time’, which is then copied to a page status.”; [0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”; [0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid; [0065-0066], “updates LPT table 900 to remove the current association between the logical and physical addresses of the data. Once all still valid data has been moved from the old block stripe…” wherein the “LPT table” is equivalent to the claimed “logical-to-physical address table”)
GOLDBERG discloses invalidating the data in a logical-to-physical address table once valid data has been moved (emphasis added) but failed to explicitly disclose 
 wherein invalidating the data in the … table … that the expected lifespan of the data has elapsed (emphasis added) 
Braun teaches  
wherein invalidating the data in the … table … that the expected lifespan of the data has elapsed (emphasis added) …([Abstract], “The person creating the query specifies a lifetime, a scope … The lifetime indicates a period of time for maintaining the results of the query in storage. When the lifetime expires, the results of the query are removed from the storage. When a query is created, a server updates a query index and creates temporary storage space for the query's results.”; wherein the “removed” is equivalent to the claimed “invalidate”, wherein the “lifetime” is equivalent to the claimed “lifespan”, [0008], “The information identified at the asset and the lifetime is received at the server. At least one table is created at the server based on receiving the information identified at the asset. The information is stored in the table. The table is then removed based on the lifetime...”; wherein the “removed” is equivalent to the claimed “invalidate”,)

Regarding claim 4
GOLDBERG teaches  
wherein the controller is further configured to store the indication in an entry in the logical-to-physical address table associated with the data ([0032], “In one or more embodiments, in an effort to increase storage cell lifetime a conventional flash translation table is extended with a snapshot creation field and an expiration field. A process can then be implemented that utilizes values in the creation and expiration fields to generate an ‘absolute expiration time’, which is then copied to a page status.)

Regarding claim 6 
GOLDBERG discloses 
wherein the controller is further configured to forego performing the garbage collection operation on the data even though the expected lifespan of the data has not elapsed ([0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window.)

Regarding claim 7 
GOLDBERG discloses
to receive an indication of an updated expected lifespan of the data from the host. ([0064-0065], “Flash controller 140 also updates LPT table 900 to associate the physical page(s) utilized to store the write data with the LBA(s) indicated by the host device. Thereafter, flash controller 140 can access the data to service host read IOPs by reference to LPT table 900 as further illustrated in FIG. 9...;” [0075-0077], “With reference to FIG. 11, FTT 103 is further illustrated as including five fields for each LBA entry, the first three of which specify an associated physical address. That is, a first field specifies a memory bank, a second field specifies a block, and a third field specifies a page for an associated LBA entry. A fourth field specifies a creation time for data referenced by the LBA. A fifth field specifies an expiration time for data referenced by the LBA. An ‘absolute expiration time’ may be calculated based on values in the fourth and fifth fields. With reference to FIG. 12, a diagram 1200 illustrates how FTT 103 is utilized to reference a specific location in flash memory system 150. As is illustrated, an access with an LBA of three (LBA=3) is mapped to a physical address at memory bank zero, block zero, page six (i.e., PBA=0.0.6). Each physical address in flash memory system 150 has an associated user area 151 and an associated spare area 153. As previously mentioned, spare area may be used to store associated status information for each page in a flash memory.”)
GOLDBERG failed to explicitly discloses  
…an updated …
Braun teaches  
…an updated … [0024], “When a query is created, a server updates a query index”)  



Regarding claim 10
GOLDBERG discloses
wherein the memory comprises a three- dimensional memory. ([0047], “As shown in FIG. 2, NAND flash memory system 150 may be formed from thirty-two (32) individually addressable NAND flash memory storage devices. In the illustrated example, each of the flash memory storage devices M0a-M15b takes the form of a board-mounted flash memory module capable of storing two or more bits per cell. Thus, flash memory modules may be implemented with Single Level Cell (SLC), Multi-Level Cell (MLC), Three Level Cell (TLC), or Quad Level Cell (QLC) memory. The thirty-two NAND flash memory modules are arranged in sixteen groups of two, (M0a, M0b) through (M15a, M15b). For purposes of the physical addressing scheme, each group of two modules forms a “lane,” also sometimes referred to as a “channel,” such that NAND flash memory system 150 includes sixteen channels or lanes (Lane0-Lane15). …”) 

Regarding claim 11
GOLDBERG discloses
wherein the storage system is configured to be integrated in the host. ([0026], “Flash-based data storage systems have conventionally included one or more RAID modules that have facilitated host access to flash memory arrays of the data storage systems via an interface controller. In one or more conventional data storage systems, each RAID module has included a central processing unit (CPU), a memory, a system manager, and a RAID controller. Each RAID controller has conventionally hosted a flash translation driver and accessed a flash translation table (FTT) that is maintained in the memory. The FTT has enabled the storage system to locate and manage physical storage locations in various flash memory arrays. That is, the FTT has provided a translation from a logical block address (LBA) utilized by a host file system to a physical block address (PBA), i.e., a memory bank, block in the memory bank, and page in the block, in flash memory that has stored desired data. Conventionally, the PBA has been passed from the RAID controller to a gateway of the flash module and has been processed by a CPU of the flash module. The gateway has communicated with various flash controllers using a flash memory driver.) 

Regarding claim 12
GOLDBERG filed to discloses
wherein the storage system is configured to be removably connected with the host.
Braun teaches 
wherein the storage system is configured to be removably connected with the host. (Figure 3, Storage 306, Client Application 308; [0039], “Memory 304 provides a primary memory for CPU… Storage 306 may be… a removable storage device…”) 

Regarding claim 13
GOLDBERG discloses
A method comprising: performing the following in a storage system comprising a memory: 
receiving, from a host, data to be written in the memory, the data having an indicated lifetime; [0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”; [0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid;)
after the indicated lifetime of the data has expired, invalidating the data in a logical-to-physical address table even though the data is otherwise valid and maintaining the data in the memory; (Figure 1, Data storage system 120; Processor system 102; Figure 9, PST 946; Figure 13-14, calculates an ‘absolute expiration time 1308, select blocks for garbage collection …based on the page status 1410; [0007], “A technique for operating a data storage system includes accessing respective absolute expiration times for valid pages in one or more candidate storage blocks. Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period. Garbage collection is deferred on ones of the candidate storage blocks that include a second predetermined number of the valid pages that expire, as indicated by the absolute expiration times...”; wherein the “absolute expiration times” is equivalent to the claimed “expected lifespan of the data” [0044], “an IOP received by data storage system 120 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write IOP, the write data to be written to data storage system 120.”; [0032], “implementing an absolute expiration time field allows a garbage collector to make better decisions as to when a given block should be garbage collected. In this manner, the garbage collector may avoid selecting blocks for erasure that include data that will be deleted in the near future. Avoiding copying data that will be deleted in the near future generally reduces write wear on flash storage cells and improves the lifetime of a flash storage system. According to the present disclosure, a file to be deleted can be a snapshot or any file that is deleted by an application executing on a host. In one or more embodiments, in an effort to increase storage cell lifetime a conventional flash translation table is extended with a snapshot creation field and an expiration field. A process can then be implemented that utilizes values in the creation and expiration fields to generate an ‘absolute expiration time’, which is then copied to a page status.”; [0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”; [0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid; [0065-0066], “updates LPT table 900 to remove the current association between the logical and physical addresses of the data. Once all still valid data has been moved from the old block stripe…”)
and performing garbage collection on valid data in the logical-to-physical address table, wherein invalidating the data in the logical-to-physical address table even though the data is otherwise valid causes the data to avoid garbage collection. (Figure 1, Data storage system 120; Processor system 102; Figure 9, PST 946; Figure 13-14, calculates an ‘absolute expiration time 1308, select blocks for garbage collection …based on the page status 1410; [0007], “A technique for operating a data storage system includes accessing respective absolute expiration times for valid pages in one or more candidate storage blocks. Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period. Garbage collection is deferred on ones of the candidate storage blocks that include a second predetermined number of the valid pages that expire, as indicated by the absolute expiration times...”; wherein the “absolute expiration times” is equivalent to the claimed “expected lifespan of the data” [0044], “an IOP received by data storage system 120 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write IOP, the write data to be written to data storage system 120.”; [0032], “implementing an absolute expiration time field allows a garbage collector to make better decisions as to when a given block should be garbage collected. In this manner, the garbage collector may avoid selecting blocks for erasure that include data that will be deleted in the near future. Avoiding copying data that will be deleted in the near future generally reduces write wear on flash storage cells and improves the lifetime of a flash storage system. According to the present disclosure, a file to be deleted can be a snapshot or any file that is deleted by an application executing on a host. In one or more embodiments, in an effort to increase storage cell lifetime a conventional flash translation table is extended with a snapshot creation field and an expiration field. A process can then be implemented that utilizes values in the creation and expiration fields to generate an ‘absolute expiration time’, which is then copied to a page status.”; [0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”; [0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid; [0065-0066], “updates LPT table 900 to remove the current association between the logical and physical addresses of the data. Once all still valid data has been moved from the old block stripe…” wherein the “LPT table” is equivalent to the claimed “logical-to-physical address table”)
GOLDBERG discloses invalidating the data in a logical-to-physical address table once valid data has been moved (emphasis added) but failed to explicitly disclose 
to invalidate the data in …table after the expected lifespan of the data has elapsed. (emphasis added)
Braun teaches 
to invalidate the data in… table after the expected lifespan of the data has elapsed. (emphasis added) ([0008], “The information identified at the asset and the lifetime is received at the server. At least one table is created at the server based on receiving the information identified at the asset. The information is stored in the table. The table is then removed based on the lifetime...”; wherein the “removed” is equivalent to the claimed “invalidate”, wherein the “lifetime” is equivalent to the claimed “lifespan”, wherein the “even though the data is otherwise valid” is intended result and wherein the “table” is equivalent to the claimed “logical-to-physical address table”)

Regarding claim 16
GOLDBERG discloses
the lifetime is indicated by a tag in a write command; and the method further comprises storing the tag in an entry associated with the data in the logical-to-physical address table. ([0024], “flash memory endurance is generally improved by providing expiration time hints (from a host application) to a flash module, e.g., via a redundant array of inexpensive disks (RAID) module. Implementing expiration time hints facilitates data erasure based on an absolute expiration time, which generally improves garbage collection efficiency (e.g., by reducing write amplification and wear) in that garbage collection of data blocks with a threshold level of valid pages that are soon to be deleted may be deferred.”[0077-0079]; “data plane processor 117 calculates an ‘absolute expiration time’ for the data associated with the write IOP based on the ‘creation time’ and the ‘expiration time’. Then, in block 1310, data plane processor 117 transfers the data with the ‘absolute expiration time’ to an appropriate flash module 126A, which stores the data in conjunction with the ‘absolute expiration time’ in flash memory system 150. Following block 1310 control transfers to block 1312. As previously noted, the ‘absolute expiration time’ is used by a garbage collector when determining whether to garbage collect a block in flash memory system 150...”; [0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid; [0065-0066], “updates LPT table 900 to remove the current association between the logical and physical addresses of the data. Once all still valid data has been moved from the old block stripe…”)




Regarding claim 21
GOLDBERG discloses 
wherein providing the indication of the expected lifespan of the data avoids a need of the host to erase the data. ([0079], “in block 1408, garbage collector 912 accesses the status for the valid pages in the candidate blocks, retrieving the ‘absolute expiration time’ for each of the valid pages. Then, in block 1410, garbage collector 912 selects blocks for garbage collection from the candidate blocks based on the absolute expiration time for the valid pages. As one example, garbage collection on a candidate block may be deferred when a threshold number of valid pages in the candidate block are due to expire prior to a next garbage collection window in order to reduce write amplification and wear on flash memory system 150. As another example, garbage collection on a candidate block may be initiated when a threshold number of valid pages in the candidate block are not due to expire prior to a next garbage collection window. Following block 1410 control transfers to block 1412.”, wherein deferred garbage collection on valid data that expire before the next garbage collection treated the valid data as invalid data even though the data is otherwise valid; [0065-0066], “updates LPT table 900 to remove the current association between the logical and physical addresses of the data. Once all still valid data has been moved from the old block stripe…”, wherein the “, garbage collection on a candidate block may be deferred” is equivalent to the claimed “avoids a need of the host erases the data”, the host is deleting the data using the garbage collection, when the data is expired before the next garbage collection; ([0024], “flash memory endurance is generally improved by providing expiration time hints (from a host application) to a flash module, e.g., via a redundant array of inexpensive disks (RAID) module. Implementing expiration time hints facilitates data erasure based on an absolute expiration time, which generally improves garbage collection efficiency (e.g., by reducing write amplification and wear) in that garbage collection of data blocks with a threshold level of valid pages that are soon to be deleted may be deferred.”)
Braun additionally teaches 
wherein providing the indication of the expected lifespan of the data avoids a need of the host to erase the data. ([0094], “In step 610, if the query has expired, then query maintenance component 410 removes the storage created for that query. For example, query maintenance module 410 may delete the table created for the query.”; [0083])

Claims 22 and 23 is substantially the same as Claim 21 and is therefore rejected under
the same rationale and motivation as above.


Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over GOLDBERG in view of BRAUN and further in view of Strong (US PG. PUB. 20190043201), hereinafter Strong.

Regarding claim 8
GOLDBERG in view of BRAUN failed to explicitly discloses  
wherein the controller is further configured to determine how the data should be stored based on the expected lifespan of the data.  
Strong teaches 
wherein the controller is further configured to determine how the data should be stored based on the expected lifespan of the data. ([0239], “These various data formats may be used to form the hot, warm, and cold tiers of data that can be mapped to various heterogeneous memory and storage technologies, based on the intended use and lifetime of the data. For example, storage tiers can be used to represent hot, cold, and optionally warm data. ... In this manner, intelligent decisions can be used to determine when and which portions of visual data should remain in the hot tiers and when it should be migrated to colder tiers, and which storage format should be used. For example, regions of interest may remain in hot storage …”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Strong in the invention of GOLDBERG in view of Braun, for improving power efficiency. This is done by utilizing to determine how the data should be stored based on the expected lifespan of the data in Strong in the invention of GOLDBERG in view of BRAUN to enable data to be read faster when needed for vision processing. 

Regarding claim 9 
GOLDBERG in view of BRAUN failed to explicitly discloses  
wherein the controller is further configured to determine how the data should be stored by choosing one or more of the following: a data protection method, an endurance parameter, a trim parameter, and a region of the memory to store the data.
Strong teaches 
wherein the controller is further configured to determine how the data should be stored by choosing one or more of the following: a data protection method, an endurance parameter, a trim parameter, and a region of the memory to store the data. ([0239], “These various data formats may be used to form the hot, warm, and cold tiers of data that can be mapped to various heterogeneous memory and storage technologies, based on the intended use and lifetime of the data. For example, storage tiers can be used to represent hot, cold, and optionally warm data. ... In this manner, intelligent decisions can be used to determine when and which portions of visual data should remain in the hot tiers and when it should be migrated to colder tiers, and which storage format should be used. For example, regions of interest may remain in hot storage …” wherein the hot, cold and worm tiers is equivalent to the claimed “region of the memory to store the”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Strong in the invention of GOLDBERG in view of Braun, for improving power efficiency. This is done by utilizing storing based on lifetime in Strong in the invention of GOLDBERG in view of BRAUN to enable data to be read faster when needed for vision processing. 

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over GOLDBERG in view of BRAUN and further in view of TANAKA (US PG. PUB. 20140075096 A1), hereinafter TANAKA.

Regarding claim 5
GOLDBERG in view of Braun failed to explicitly discloses  
wherein the controller is further configured to inform the host that the data has been invalidated.
TANAKA teaches 
	wherein the controller is further configured to inform the host that the data has been invalidated that the data has been invalidated. (Figure 12 Transmit data invalidation instruction end status S42; [0036], “the invalidation instruction processor 51 transmits a data invalidation instruction end status to the host 2”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of TANAKA in the invention of GOLDBERG in view of Braun, for improving power efficiency. This is done by utilizing the informing of the invalidated 

Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale and motivation as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAKHR A ALDAYLAM/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139